ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
The Clement Group, LLC                        )      ASBCA No. 61238
                                              )
Under Contract No. W91278-11-D-0029           )

APPEARANCES FOR THE APPELLANT:                       Larry S. Logsdon, Esq.
                                                     Cecil H. Macoy, Jr., Esq.
                                                      Wallace, Jordan, Ratliff & Brandt, LLC
                                                      Birmingham, AL

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Susan K. Weston, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Wilmington

                                ORDER OF DISMISSAL

       By letter dated 30 June 2017, appellant filed a notice of appeal with the Board.
The notice of appeal stated that appellant was appealing a contracting officer's final
decision, dated 7 April 2017, which denied appellant's claim in the amount of$134,255.
By letter dated 10 August 2017, the parties jointly moved to dismiss this appeal without
prejudice, indicating that appellant's original submission was not certified as required by
the Contract Disputes Act (CDA), and that the contracting officer's response to that
submission did not set forth appellant's appeal rights. The parties further indicated that
appellant would be submitting additional costs and information to the contracting officer,
along with a CDA certification, for the contracting officer's consideration in accordance
with the CDA.

       In view of the foregoing, this appeal is dismissed from the Board's docket without
prejudice to the contractor's submission of a claim to the contracting officer.

       Dated: 16 August 2017




                                                     ministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61238, Appeal of The Clement
Group, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2